i»f7-r-/v
                               ELECTRONIC RECORD




COA #      01-13-00337-CR                        OFFENSE:       Violation of Protective Order


STYLE:     Rene Velez v. The State of Texas      COUNTY:        Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   Co Crim Ct at Law No 7



DATE: 09/25/14                    Publish: NO    TCCASE#:       1677907




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Rene Velez v. The State of"Fexas
                                                     -                <*7SW¥
                                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         RefUb&D                                     JUDGE:

DATE:       OlliyjzOlS                               SIGNED:                             PC:

JUDGE:           VJU UaAa^v-                         PUBLISH:                            DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD